Citation Nr: 0530914	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-28 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for pulmonary embolism 
and deep vein thrombosis of the left lower extremity, to 
include as secondary to service-connected disability.

2.  Entitlement to an increased evaluation for ulcerative 
proctitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from April 1978 to 
August 1990.  

In January 2005, the Board of Veterans Appeals (the Board) 
denied entitlement to an increased evaluation for 
hypertension and remanded the issues of entitlement to 
service connection for pulmonary embolism and deep vein 
thrombosis of the left lower extremity, to include as 
secondary to service-connected disability, and entitlement to 
an increased evaluation for ulcerative proctitis to the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) for additional development.  The case 
is again before the Board for adjudication.  

Additional private medical records dated from January to June 
2005 were added to the file in October 2005, after the most 
recent Supplemental Statement of the Case.  The written 
notation "wavier by Atlanta" that accompanied the evidence 
is interpreted by the Board as a request for waiver of RO 
consideration of that evidence.  See 38 C.F.R. § 20.1304 
(2005).


FINDINGS OF FACT

1.  The veteran does not have pulmonary embolism or deep vein 
thrombosis of the left lower extremity that is related to 
military service.

2.  The veteran does not have pulmonary embolism or deep vein 
thrombosis of the left lower extremity that is related to a 
service-connected disability.

3.  The veteran has no more than moderate ulcerative 
proctitis, with no evidence of frequent exacerbations.
CONCLUSIONS OF LAW

1.  Pulmonary embolism and deep vein thrombosis of the left 
lower extremity were not incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  Pulmonary embolism and deep vein thrombosis of the left 
lower extremity are not secondary to service-connected 
disability.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 
C.F.R. § 3.310(a) (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected ulcerative proctitis have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7323 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In March 2001, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish service connection.  He was 
informed by the RO in November 2001, with a copy to his 
representative, of the requirements needed to establish an 
increased evaluation.  In accordance with the requirements of 
the VCAA, the letters informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letters explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  No additional 
private medical evidence was subsequently received from the 
veteran.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, relevant VA 
examination reports dated in June 2005 are of record.  The 
Board concludes that all available evidence that is pertinent 
to the claims decided herein has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issues.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folder with respect to the issues decided 
herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Evidence Considered

The evidence considered by the Board consists of the 
veteran's service medical records, VA and private outpatient 
records and examination reports dated from May 1991 to June 
2005, VA hospital records dated in April 2000 and August 
2003, a transcript of the veteran's October 2004 hearing 
before the undersigned member of the Board sitting at the RO, 
and written statements by and on behalf of the veteran.

Service Connection Claim 

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran contends that he has a pulmonary embolism and 
deep vein thrombosis of the left lower leg that either began 
in service or are secondary to service-connected ulcerative 
proctitis or hypertension.

The Board notes that there were no complaints or findings of 
a pulmonary embolism or deep vein thrombosis of the left 
lower leg in service.  The initial postservice notation of 
either pulmonary embolism or deep vein thrombosis was not 
until April 2000, more than nine years after service 
discharge, when VA hospital diagnoses included pulmonary 
embolism and deep vein thrombosis of the left lower leg.  A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim, which weighs against the 
claim.  Cf. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Finally, the Board notes that there is no medical nexus 
evidence on file to support a finding that either a pulmonary 
embolism or deep vein thrombosis of the left lower leg began 
in service.  

Based on the above, the Board finds that because all of the 
elements necessary to warrant service connection on a direct 
basis under Hickson have not been shown, service connection 
is not warranted for pulmonary embolism and deep vein 
thrombosis of the left lower leg due to service.  

With respect to whether the veteran has pulmonary embolism 
and deep vein thrombosis of the left lower leg secondary to 
service-connected disability, the Board notes that the 
veteran is service connected for ulcerative proctitis and 
hypertension.

A VA examiner noted on evaluation in June 2000 that pulmonary 
embolism and deep vein thrombosis of the left lower leg might 
be secondary to autoimmune disease associated with ulcerative 
colitis, but were not secondary to hypertension.  Although 
this opinion is evidence in favor of the possibility of a 
causal connection between deep vein thrombosis of the left 
lower leg, with pulmonary embolism, and service-connected 
ulcerative prostatitis, the United States Court of Appeals 
for Veterans Claims has held on numerous occasions that 
medical opinions which are speculative, general or 
inconclusive in nature, which includes a finding of a 
possible causal connection, cannot support a claim.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In contrast, the VA medical opinion in June 2005 concluded 
that ulcerative proctitis is not listed as an increased risk 
for deep vein thrombosis or pulmonary embolus and that there 
is no medical information stating that ulcerative proctitis 
contributes to or causes deep vein thrombosis.  Consequently, 
there is no nexus opinion on file in support of a causal 
connection between a service-connected disability and either 
deep vein thrombosis or pulmonary embolism.

The Board has considered the veteran's testimony and written 
contentions on file in support of his claim.  However, a lay 
person without the appropriate medical training and 
expertise, such as the veteran, is not competent to render a 
probative opinion on a medical matter, such as whether he has 
a current disability related to service, or whether there is 
a medical relationship between a claimed disability and a 
service-connected disorder.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).

As the preponderance of the evidence is against the veteran's 
claim for service connection for deep vein thrombosis of the 
left lower leg, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).





Increased Rating Claim

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Specific Schedular Criteria

Although there were revisions during the pendency of this 
appeal (effective July 2, 2001) to the rating criteria used 
to determine the severity of disabilities affecting the 
digestive system, there were no substantive changes to 
Diagnostic Code 7323.

Under Diagnostic Code 7323 (ulcerative colitis), a 10 percent 
rating is warranted for disease that is moderate with 
infrequent exacerbations.  A 30 percent rating is warranted 
when the disability is moderately severe with frequent 
exacerbations.  A 60 percent rating is warranted for 
ulcerative disease that is severe with numerous attacks a 
year, malnutrition and the health is only fair during 
remissions.  A 100 percent rating is warranted for ulcerative 
disease which is pronounced, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  38 C.F.R. § 4.114, Diagnostic 
Code 7323 (2005).

It must be noted that the terms such as "moderate" and 
"severe" are not defined in VA regulations.  Rather than 
applying an inflexible formula, it is incumbent upon the 
Board to arrive at an equitable and just decision after 
having evaluated the evidence.  38 C.F.R. § 4.6 (2005).

Analysis

The veteran is assigned a 10 percent evaluation for his 
service-connected ulcerative proctitis under Diagnostic Code 
7323.  He contends that this disability is more severe than 
currently evaluated.  

A 10 percent evaluation is assigned for moderate ulcerative 
disease with infrequent exacerbations; to warrant the next 
higher evaluation of 30 percent there needs to be evidence of 
moderately severe disease with frequent exacerbations.

It was reported on VA examination in June 2000 that the 
veteran had a history of ulcerative proctitis that was in 
remission.  The impressions on VA examination in January 2002 
included a history of ulcerative proctitis, well controlled 
on medication.  The discharge diagnoses from a VA hospital in 
August 2003 included a history of ulcerative colitis.  
Although ulcerative colitis and chronic anemia were diagnosed 
on private treatment records in June 2005, one of the three 
red blood cell counts in the private treatment records from 
January to June 2005 was within normal limits; and the 
veteran weighed 195 pounds in June 2005, which was 10 pounds 
more than he weighed in January 2005.  Consequently, there 
was no evidence of malnutrition.

When examined by VA in June 2005, the veteran complained of 
rectal bleeding 2-3 times a week and of mild abdominal 
cramping.  He did not have any other problems with bowel 
movements; and he did not have any fever, loss of sphincter 
tone, or fecal leakage.  Physical examination did not reveal 
any signs of anemia, rectal fistula, hemorrhoids, or evidence 
of bleeding.  A barium enema revealed slight irregularity in 
the rectosigmoid area, diverticulosis without evidence of 
diverticulitis, and retained fecal matter in the colon.  The 
diagnosis was diverticulosis without current evidence of 
ulcerative proctitis.  

Because there is a lack of evidence of more than moderate 
symptoms of ulcerative proctitis, and no evidence of frequent 
exacerbations, in the medical records noted above, especially 
on VA evaluation in June 2005, the Board concludes that the 
disability picture for the veteran's service-connected 
ulcerative proctitis does not more nearly approximate 
moderately severe disease with frequent exacerbations.  
Therefore, an evaluation in excess of the currently assigned 
10 percent evaluation is not warranted.  38 C.F.R. § 4.7.

Finally, in reaching this decision the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for pulmonary embolism and 
deep vein thrombosis, to include as secondary to service-
connected disability, is denied.

Entitlement to an increased evaluation for ulcerative 
proctitis is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


